I concur in the opinion of Ellison, J., herein. I believe that this case can properly [464] be decided on the first sentence of § 554, of the ordinance regulating taxicabs, and in fact, only the part of that sentence which prohibits a taxi operator from possessing or transporting intoxicating liquor in his taxicab while on duty. That is the reasonable construction of this sentence (considered as a whole) in my opinion; and I think this sentence is severable from the rest of the section.
I think it is reasonable to construe the purpose of at least the first sentence of this ordinance as public safety. It seeks to accomplish this purpose by requiring the business of operating taxicabs to be kept separate from the liquor traffic. In this I think it is entirely consistent with the State Liquor Control Act which does separate the liquor business from all other businesses except those therein authorized. [See §§ 4880, 4899, and 4901.] I think at least that part of the ordinance is reasonable for such purpose; but I express no opinion about the other provisions of § 554, because I think they are severable and need not be considered in ruling on the validity of the provisions of the first sentences.
[18] It is stated in both opinions that there is a reasonable basis for classification of taxicabs separately from other motor vehicles, as we held in Jones v. Walker, 357 Mo. 476,209 S.W.2d 147. I think that is a sound view because the vital importance of proper operation of taxicabs to the safety of all the people on our public streets is too obvious to require any argument. It is impossible to *Page 721 
regulate the operation of taxicabs without regulating to some extent the conduct of those who operate them. The possession and transportation of intoxicating liquor by drivers of taxicabs while they are in service on the streets would at least tend to combine the effects of alcohol and gasoline in a way that would not promote the public welfare. Viewed only from the standpoint of public safety, without regard to the question of public morals. I think it is reasonable to prohibit the possession or transportation of intoxicating liquor in taxicabs in operation as such by their drivers on the streets of the city. In my opinion that is the decisive issue in this case.